19-22834-rdd   Doc 7-1 Filed 04/22/19 Entered 04/22/19 17:31:41   Exhibit
                      Exhibits A through F Pg 1 of 69




                         Exhibit A
19-22834-rdd   Doc 7-1 Filed 04/22/19 Entered 04/22/19 17:31:41   Exhibit
                      Exhibits A through F Pg 2 of 69
19-22834-rdd   Doc 7-1 Filed 04/22/19 Entered 04/22/19 17:31:41   Exhibit
                      Exhibits A through F Pg 3 of 69
19-22834-rdd   Doc 7-1 Filed 04/22/19 Entered 04/22/19 17:31:41   Exhibit
                      Exhibits A through F Pg 4 of 69




                         Exhibit B
19-22834-rdd   Doc 7-1 Filed 04/22/19 Entered 04/22/19 17:31:41   Exhibit
                      Exhibits A through F Pg 5 of 69
                                                                      Page 1

  1      UNITED STATES BANKRUPTCY COURT

  2      SOUTHERN DISTRICT OF NEW YORK

  3      Case No. 17-22242-rdd

  4      Adv. Case No. 17-08215-rdd

  5      - - - - - - - - - - - - - - - - - - - - - - - - - - - - x

  6      In the Matter of:

  7

  8      BROADWAY EQUITY HOLDINGS LLC,

  9

 10                  Debtor.

 11      - - - - - - - - - - - - - - - - - - - - - - - - - - - - x

 12      BROADWAY EQUITY HOLDINGS LLC,

 13                        Plaintiff,

 14                  v.

 15      152 BROADWAY HAVERSTRAW NY LLC et al.,

 16                        Defendants.

 17      - - - - - - - - - - - - - - - - - - - - - - - - - - - - x

 18

 19

 20

 21

 22

 23

 24

 25

                                  Veritext Legal Solutions
      212-267-6868                  www.veritext.com                        516-608-2400
19-22834-rdd   Doc 7-1 Filed 04/22/19 Entered 04/22/19 17:31:41   Exhibit
                      Exhibits A through F Pg 6 of 69
                                                                      Page 2

  1                             United States Bankruptcy Court

  2                             300 Quarropas Street

  3                             White Plains, NY 10601

  4

  5                             October 31, 2017

  6                             10:45 AM

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21      B E F O R E :

 22      HON ROBERT D. DRAIN

 23      U.S. BANKRUPTCY JUDGE

 24

 25      ECRO:       NAROTAM RAVI

                                  Veritext Legal Solutions
      212-267-6868                  www.veritext.com                        516-608-2400
19-22834-rdd   Doc 7-1 Filed 04/22/19 Entered 04/22/19 17:31:41   Exhibit
                      Exhibits A through F Pg 7 of 69
                                                                      Page 3

  1      HEARING re Pre-Trial Conference

  2

  3

  4

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25      Transcribed by:            Sonya Ledanski Hyde

                                  Veritext Legal Solutions
      212-267-6868                  www.veritext.com                        516-608-2400
19-22834-rdd   Doc 7-1 Filed 04/22/19 Entered 04/22/19 17:31:41   Exhibit
                      Exhibits A through F Pg 8 of 69
                                                                      Page 4

  1      A P P E A R A N C E S :

  2

  3      BACKENROTH FRANKEL & KRINSKY, LLP

  4              Attorneys for the Debtors

  5              800 Third Avenue, 11th Floor

  6              New York, NY 10022

  7

  8      BY:     MARK A. FRANKEL

  9

 10      LAW OFFICE OF JEFFREY FLEISCHMANN PC

 11              Attorneys for the Defendants

 12              26 Broadway

 13              New York, NY 10004

 14

 15      BY:     GARY HELLER

 16              JEFFREY FLEISCHMANN

 17

 18      RUBIN LLC

 19              Attorneys for the C. Fink Family Trust

 20              345 Seventh Avenue, 21st Floor

 21              New York, NY 10001

 22

 23      BY:     PAUL A. RUBIN

 24

 25

                                  Veritext Legal Solutions
      212-267-6868                  www.veritext.com                        516-608-2400
19-22834-rdd   Doc 7-1 Filed 04/22/19 Entered 04/22/19 17:31:41   Exhibit
                      Exhibits A through F Pg 9 of 69
                                                                      Page 5

  1      ROBINSON BROG LEINWAND GREENE GENOVESE & GLUCK P.C.

  2             Attorneys for the Debtor

  3             875 Third Avenue

  4             New York, NY 10022

  5

  6      BY:    FRED B. RINGEL

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

                                  Veritext Legal Solutions
      212-267-6868                  www.veritext.com                        516-608-2400
19-22834-rdd   Doc 7-1 Filed 04/22/19 Entered 04/22/19 17:31:41   Exhibit
                     Exhibits A through F Pg 10 of 69
                                                                         Page 6

  1                               P R O C E E D I N G S

  2                  THE COURT:     Okay.     Last but not least is Broadway

  3      Equity Holdings LLC.       And, more specifically, Broadway

  4      Equity Holdings LLC v. 152 Broadway Haverstraw LLC et al,

  5      and the pretrial conference in that.

  6                  MR. RINGEL:     Yes.     Good morning, Your Honor.      Fred

  7      Ringel, Robinson Brog Leinwand Greene Genovese & Gluck, on

  8      behalf of the Debtor, Broadway Equity Holdings LLC.

  9                  MR. RUBIN:     Good morning, Your Honor.     Paul Rubin

 10      on behalf of the C. Fink Family Trust and the -- and the ten

 11      other parties listed in my letter to Your Honor.          I won't

 12      name them all right now.        They're the subject of this --

 13                  THE COURT:     It's the people aligned with

 14      Wertzberger and Wolcowitz?

 15                  MR. RUBIN:     Correct.

 16                  THE COURT:     All right.      Okay.

 17                  MR. RUBIN:     They're members -- some of them are

 18      members of the Debtor; some of them are Creditors of the

 19      Debtor.

 20                  THE COURT:     Right.     Okay.

 21                  MR. FLEISCHMANN:        Good morning, Your Honor.

 22      Jeffrey Fleischmann on behalf of the Defendants, or the ones

 23      listed in the letter, as well.

 24                  THE COURT:     Right.     Good morning.

 25                  MR. FRANKEL:     Mark Frankel, Backenroth Frankel &

                                    Veritext Legal Solutions
      212-267-6868                    www.veritext.com                      516-608-2400
19-22834-rdd   Doc 7-1 Filed 04/22/19 Entered 04/22/19 17:31:41        Exhibit
                     Exhibits A through F Pg 11 of 69
                                                                            Page 7

  1      Krinsky, bankruptcy counsel for the Defendants.

  2                  THE COURT:    Okay.

  3                  MR. HELLER:    Okay.     Gary Heller.        I'm of counsel

  4      to Mr. Fleischmann.

  5                  THE COURT:    Okay.     Good morning.        Right.   So, I

  6      mean, we -- a fair amount has happened in this adversary

  7      proceeding since the parties were here in front of me last,

  8      including an amended scheduling order and the stipulation on

  9      the complaint dismissing all but the first and second

 10      claims, and dealing with the motion to dismiss and the

 11      motion to add parties.      And there's a new motion to dismiss;

 12      I guess that would be heard, if at all, later.

 13                  MR. RINGEL:    No, Your Honor.           The -- that motion

 14      was resolved.    Are you talking about the Sterling Bank

 15      motion?

 16                  THE COURT:    No.     I thought that -- on the

 17      counterclaims.

 18                  MR. RINGEL:    Oh.     That, yes, that motion is in the

 19      order dealing with the causes of action, the third, fourth,

 20      fifth, and sixth causes of action.

 21                  THE COURT:    Right.

 22                  MR. RINGEL:    Enjoining the parties and adding the

 23      counterclaims.    There is a scheduling order in that

 24      stipulation.

 25                  THE COURT:    Right.

                                   Veritext Legal Solutions
      212-267-6868                   www.veritext.com                            516-608-2400
19-22834-rdd   Doc 7-1 Filed 04/22/19 Entered 04/22/19 17:31:41   Exhibit
                     Exhibits A through F Pg 12 of 69




                         Exhibit C
19-22834-rdd   Doc 7-1 Filed 04/22/19 Entered 04/22/19 17:31:41   Exhibit
                     Exhibits A through F Pg 13 of 69
19-22834-rdd   Doc 7-1 Filed 04/22/19 Entered 04/22/19 17:31:41   Exhibit
                     Exhibits A through F Pg 14 of 69
19-22834-rdd   Doc 7-1 Filed 04/22/19 Entered 04/22/19 17:31:41   Exhibit
                     Exhibits A through F Pg 15 of 69
19-22834-rdd   Doc 7-1 Filed 04/22/19 Entered 04/22/19 17:31:41   Exhibit
                     Exhibits A through F Pg 16 of 69
19-22834-rdd   Doc 7-1 Filed 04/22/19 Entered 04/22/19 17:31:41   Exhibit
                     Exhibits A through F Pg 17 of 69
19-22834-rdd   Doc 7-1 Filed 04/22/19 Entered 04/22/19 17:31:41   Exhibit
                     Exhibits A through F Pg 18 of 69
19-22834-rdd   Doc 7-1 Filed 04/22/19 Entered 04/22/19 17:31:41   Exhibit
                     Exhibits A through F Pg 19 of 69
19-22834-rdd   Doc 7-1 Filed 04/22/19 Entered 04/22/19 17:31:41   Exhibit
                     Exhibits A through F Pg 20 of 69
19-22834-rdd   Doc 7-1 Filed 04/22/19 Entered 04/22/19 17:31:41   Exhibit
                     Exhibits A through F Pg 21 of 69
19-22834-rdd   Doc 7-1 Filed 04/22/19 Entered 04/22/19 17:31:41   Exhibit
                     Exhibits A through F Pg 22 of 69
19-22834-rdd   Doc 7-1 Filed 04/22/19 Entered 04/22/19 17:31:41   Exhibit
                     Exhibits A through F Pg 23 of 69
19-22834-rdd   Doc 7-1 Filed 04/22/19 Entered 04/22/19 17:31:41   Exhibit
                     Exhibits A through F Pg 24 of 69
19-22834-rdd   Doc 7-1 Filed 04/22/19 Entered 04/22/19 17:31:41   Exhibit
                     Exhibits A through F Pg 25 of 69
19-22834-rdd   Doc 7-1 Filed 04/22/19 Entered 04/22/19 17:31:41   Exhibit
                     Exhibits A through F Pg 26 of 69
19-22834-rdd   Doc 7-1 Filed 04/22/19 Entered 04/22/19 17:31:41   Exhibit
                     Exhibits A through F Pg 27 of 69
19-22834-rdd   Doc 7-1 Filed 04/22/19 Entered 04/22/19 17:31:41   Exhibit
                     Exhibits A through F Pg 28 of 69
19-22834-rdd   Doc 7-1 Filed 04/22/19 Entered 04/22/19 17:31:41   Exhibit
                     Exhibits A through F Pg 29 of 69
19-22834-rdd   Doc 7-1 Filed 04/22/19 Entered 04/22/19 17:31:41   Exhibit
                     Exhibits A through F Pg 30 of 69
19-22834-rdd   Doc 7-1 Filed 04/22/19 Entered 04/22/19 17:31:41   Exhibit
                     Exhibits A through F Pg 31 of 69
19-22834-rdd   Doc 7-1 Filed 04/22/19 Entered 04/22/19 17:31:41   Exhibit
                     Exhibits A through F Pg 32 of 69
19-22834-rdd   Doc 7-1 Filed 04/22/19 Entered 04/22/19 17:31:41   Exhibit
                     Exhibits A through F Pg 33 of 69
19-22834-rdd   Doc 7-1 Filed 04/22/19 Entered 04/22/19 17:31:41   Exhibit
                     Exhibits A through F Pg 34 of 69
19-22834-rdd   Doc 7-1 Filed 04/22/19 Entered 04/22/19 17:31:41   Exhibit
                     Exhibits A through F Pg 35 of 69
19-22834-rdd   Doc 7-1 Filed 04/22/19 Entered 04/22/19 17:31:41   Exhibit
                     Exhibits A through F Pg 36 of 69
19-22834-rdd   Doc 7-1 Filed 04/22/19 Entered 04/22/19 17:31:41   Exhibit
                     Exhibits A through F Pg 37 of 69
19-22834-rdd   Doc 7-1 Filed 04/22/19 Entered 04/22/19 17:31:41   Exhibit
                     Exhibits A through F Pg 38 of 69
19-22834-rdd   Doc 7-1 Filed 04/22/19 Entered 04/22/19 17:31:41   Exhibit
                     Exhibits A through F Pg 39 of 69
19-22834-rdd   Doc 7-1 Filed 04/22/19 Entered 04/22/19 17:31:41   Exhibit
                     Exhibits A through F Pg 40 of 69
19-22834-rdd   Doc 7-1 Filed 04/22/19 Entered 04/22/19 17:31:41   Exhibit
                     Exhibits A through F Pg 41 of 69
19-22834-rdd   Doc 7-1 Filed 04/22/19 Entered 04/22/19 17:31:41   Exhibit
                     Exhibits A through F Pg 42 of 69
19-22834-rdd   Doc 7-1 Filed 04/22/19 Entered 04/22/19 17:31:41   Exhibit
                     Exhibits A through F Pg 43 of 69
19-22834-rdd   Doc 7-1 Filed 04/22/19 Entered 04/22/19 17:31:41   Exhibit
                     Exhibits A through F Pg 44 of 69
19-22834-rdd   Doc 7-1 Filed 04/22/19 Entered 04/22/19 17:31:41   Exhibit
                     Exhibits A through F Pg 45 of 69
19-22834-rdd   Doc 7-1 Filed 04/22/19 Entered 04/22/19 17:31:41   Exhibit
                     Exhibits A through F Pg 46 of 69
19-22834-rdd   Doc 7-1 Filed 04/22/19 Entered 04/22/19 17:31:41   Exhibit
                     Exhibits A through F Pg 47 of 69
19-22834-rdd   Doc 7-1 Filed 04/22/19 Entered 04/22/19 17:31:41   Exhibit
                     Exhibits A through F Pg 48 of 69
               19-22834-rdd      Doc 7-1 Filed 04/22/19 Entered 04/22/19 17:31:41                     Exhibit
                                       Exhibits A through F Pg 49 of 69

Fred B. Ringel

From:                Jeffrey Fleischmann <jf@lawjf.com>
Sent:                Monday, April 01, 2019 2:26 PM
To:                  Fred B. Ringel
Cc:                  Paul Rubin; abackenroth@bfklaw.com
Subject:             Re: Tuesday


We aren’t starting without Abe. If you scheduled a a conference call at noon in spite of our meeting, then let’s just start 
at 1 or do it a different day.   
 
On Apr 1, 2019, at 1:42 PM, Fred B. Ringel <fbr@robinsonbrog.com> wrote: 

        Jeff/Paul, 
            
        A few minutes ago we got our systems back up and running so we can
        start tomorrow at 10 with Jeff’s documents and then we will do our
        documents when Abe arrives. I just wanted to let you know I have to
        take a break from noon to 1 pm, presumably when you will want to take
        lunch anyway, for a conference call I was unable to rearrange. 
            
        See you tomorrow at 10. 
            
        Fred 
            
        ===========================================
        Fred B. Ringel
        Robinson Brog Leinwand Greene Genovese & Gluck P.C.
        875 Third Avenue, 9th Floor
        New York, New York 10022
        Phone: 212-603-6300
        Fax: 212-956-2164

        Confidentiality Notice: The information contained in this electronic message may be
        legally privileged and confidential under applicable law, and is intended only for the
        use of the individual or entity named above. If the recipient of this message is not
        the above-named intended recipient, you are hereby notified that any
        dissemination, copy or disclosure of this communication is strictly prohibited. If you
        have received this communication in error, please notify Robinson Brog Leinwand
        Greene Genovese & Gluck P.C. (212) 603-6300 and purge the communication
        immediately without making any copy or distribution. 
            
        . 
          



                                                             1
19-22834-rdd   Doc 7-1 Filed 04/22/19 Entered 04/22/19 17:31:41   Exhibit
                     Exhibits A through F Pg 50 of 69




                         Exhibit D
               19-22834-rdd      Doc 7-1 Filed 04/22/19 Entered 04/22/19 17:31:41                     Exhibit
                                       Exhibits A through F Pg 51 of 69

Fred B. Ringel

From:                Jeffrey Fleischmann <jf@lawjf.com>
Sent:                Monday, April 01, 2019 2:26 PM
To:                  Fred B. Ringel
Cc:                  Paul Rubin; abackenroth@bfklaw.com
Subject:             Re: Tuesday


We aren’t starting without Abe. If you scheduled a a conference call at noon in spite of our meeting, then let’s just start 
at 1 or do it a different day.   
 
On Apr 1, 2019, at 1:42 PM, Fred B. Ringel <fbr@robinsonbrog.com> wrote: 

        Jeff/Paul, 
            
        A few minutes ago we got our systems back up and running so we can
        start tomorrow at 10 with Jeff’s documents and then we will do our
        documents when Abe arrives. I just wanted to let you know I have to
        take a break from noon to 1 pm, presumably when you will want to take
        lunch anyway, for a conference call I was unable to rearrange. 
            
        See you tomorrow at 10. 
            
        Fred 
            
        ===========================================
        Fred B. Ringel
        Robinson Brog Leinwand Greene Genovese & Gluck P.C.
        875 Third Avenue, 9th Floor
        New York, New York 10022
        Phone: 212-603-6300
        Fax: 212-956-2164

        Confidentiality Notice: The information contained in this electronic message may be
        legally privileged and confidential under applicable law, and is intended only for the
        use of the individual or entity named above. If the recipient of this message is not
        the above-named intended recipient, you are hereby notified that any
        dissemination, copy or disclosure of this communication is strictly prohibited. If you
        have received this communication in error, please notify Robinson Brog Leinwand
        Greene Genovese & Gluck P.C. (212) 603-6300 and purge the communication
        immediately without making any copy or distribution. 
            
        . 
          



                                                             1
19-22834-rdd   Doc 7-1 Filed 04/22/19 Entered 04/22/19 17:31:41   Exhibit
                     Exhibits A through F Pg 52 of 69




                           Exhibit E
19-22834-rdd   Doc 7-1 Filed 04/22/19 Entered 04/22/19 17:31:41   Exhibit
                     Exhibits A through F Pg 53 of 69
19-22834-rdd   Doc 7-1 Filed 04/22/19 Entered 04/22/19 17:31:41   Exhibit
                     Exhibits A through F Pg 54 of 69
19-22834-rdd   Doc 7-1 Filed 04/22/19 Entered 04/22/19 17:31:41   Exhibit
                     Exhibits A through F Pg 55 of 69
19-22834-rdd   Doc 7-1 Filed 04/22/19 Entered 04/22/19 17:31:41   Exhibit
                     Exhibits A through F Pg 56 of 69
19-22834-rdd   Doc 7-1 Filed 04/22/19 Entered 04/22/19 17:31:41   Exhibit
                     Exhibits A through F Pg 57 of 69
19-22834-rdd   Doc 7-1 Filed 04/22/19 Entered 04/22/19 17:31:41   Exhibit
                     Exhibits A through F Pg 58 of 69
19-22834-rdd   Doc 7-1 Filed 04/22/19 Entered 04/22/19 17:31:41   Exhibit
                     Exhibits A through F Pg 59 of 69
19-22834-rdd   Doc 7-1 Filed 04/22/19 Entered 04/22/19 17:31:41   Exhibit
                     Exhibits A through F Pg 60 of 69
19-22834-rdd   Doc 7-1 Filed 04/22/19 Entered 04/22/19 17:31:41   Exhibit
                     Exhibits A through F Pg 61 of 69




                         Exhibit F
19-22834-rdd   Doc 7-1 Filed 04/22/19 Entered 04/22/19 17:31:41   Exhibit
                     Exhibits A through F Pg 62 of 69
19-22834-rdd   Doc 7-1 Filed 04/22/19 Entered 04/22/19 17:31:41   Exhibit
                     Exhibits A through F Pg 63 of 69
19-22834-rdd   Doc 7-1 Filed 04/22/19 Entered 04/22/19 17:31:41   Exhibit
                     Exhibits A through F Pg 64 of 69
19-22834-rdd   Doc 7-1 Filed 04/22/19 Entered 04/22/19 17:31:41   Exhibit
                     Exhibits A through F Pg 65 of 69
19-22834-rdd   Doc 7-1 Filed 04/22/19 Entered 04/22/19 17:31:41   Exhibit
                     Exhibits A through F Pg 66 of 69
19-22834-rdd   Doc 7-1 Filed 04/22/19 Entered 04/22/19 17:31:41   Exhibit
                     Exhibits A through F Pg 67 of 69
19-22834-rdd   Doc 7-1 Filed 04/22/19 Entered 04/22/19 17:31:41   Exhibit
                     Exhibits A through F Pg 68 of 69
19-22834-rdd   Doc 7-1 Filed 04/22/19 Entered 04/22/19 17:31:41   Exhibit
                     Exhibits A through F Pg 69 of 69
